          Case 2:21-cv-01026-JCZ Document 7 Filed 08/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DARRELL KOSSIE                                                    CIVIL ACTION
 VERSUS                                                            NO. 21-1026
 TEXAS DEPARTMENT OF                                               SECTION “A”(4)
 CRIMINAL JUSTICE


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge, except insofar as the recommendation

includes a dismissal with prejudice, and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Darrell Kossie’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITHOUT PREJUDICE on the basis of

improper venue and lack of subject matter jurisdiction.

               August 11, 2021



                                                      ___________________________________
                                                       UNITED STATES DISTRICT JUDGE
